PER CURIAM.
This is an appeal from a summary judgment in favor of respondent for hospital and medical services rendered the Carters in the amount of $3,625.55, and from an order overruling a motion for summary judgment of appellant Edward L. Simmons.
Appellant’s points relied on are these: “I. The court erred in sustaining respondent’s motion for summary judgment” and “II. The court erred in overruling appellant’s motion for summary judgment.” These points utterly fail to comply with Rule 84.-04(d) that “The points relied on shall state briefly and concisely what actions or rulings of the court are sought to be reviewed and wherein and why they are claimed to be erroneous * * (Italics added.) Furthermore, the statement of facts fails to inform this court of what transpired in the court below. Rule 84.04(c). The argument portion of the brief adds nothing which would be of aid in disposing of this case.
Admonitions have continually been given to the members of the bar concerning the *510mandatory requirements of briefing under Rule 84. See the numerous cases annotated following Rule 84.04, pocket part, V.A.M.R. Violations continue to occur, resulting in many cases being dismissed for failure to comply with the rules.
Respondent’s motion to dismiss does not reach the deficiencies in appellant’s brief. It is therefore overruled, but the appeal herein is dismissed on the court’s own motion.